People v Feliciano (2017 NY Slip Op 04072)





People v Feliciano


2017 NY Slip Op 04072


Decided on May 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2017

Friedman, J.P., Moskowitz, Feinman, Gische, Kahn, JJ.


4064 5029/14

[*1]The People of the State of New York, Respondent,
vAngel Feliciano, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N. Francis of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Tandra L. Dawson, J.), rendered May 12, 2015, as amended June 15, 2015, convicting defendant, upon his plea of guilty, of aggravated family offense and criminal contempt in the second degree, and sentencing him to an aggregate term of one to three years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the order of protection and remanding the matter for a new determination of the duration of the order, and otherwise affirmed.
The indictment, which charged defendant with aggravated family offense under Penal Law § 240.75(1) and criminal contempt in the second degree under Penal Law § 215.50(3), was not jurisdictionally defective. The indictment gave defendant fair notice of the charges against him (see generally People v Cohen, 52 NY2d 584, 586 [1981]), including that the aggravated family offense charge was based on defendant's commission of second-degree criminal contempt.
We perceive no basis for reducing the sentence.
As the People concede, the expiration date of the order of protection is erroneous because it was calculated without taking jail time credit into account (see People v Jackson, 121 AD3d 434 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2017
CLERK